Citation Nr: 0518601	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left knee disability currently rated as 30 percent disabling.

2.  Entitlement to service connection for right knee 
disability, secondary to service-connected left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1951 to March 
1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2002, a statement of the 
case was issued in December 2002, a supplemental statement of 
the case was issued in June 2003 and a substantive appeal was 
received in July 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The veteran's service-connected left knee degenerative 
joint disease with limitation of motion is manifested by 
limitation of flexion to 45 degrees, degenerative joint 
disease, stiffness, chronic pain, degenerative arthritis, and 
moderate recurrent instability.  

2.  Right knee disability is not related to the veteran's 
service connected left knee disability. 

3.  Right knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is right knee disability otherwise related to such 
service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
left knee degenerative joint disease with limitation of 
motion under Diagnostic Code 5257 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5257 (2004). 

2.  The criteria for entitlement to a separate disability 
evaluation under Diagnostic Code 5260 for the veteran's 
service-connected left knee degenerative joint disease with 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5003, 5260, 5261 (2004); VAOPGCPREC 23-97 (July 1, 1997). 

3.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service and is not proximately 
due to or the result of the veteran's service-connected left 
knee.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 
(1995)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2001, August 2003, and October 2003 RO letters, the March 
2002 rating decision, and the December 2002 statement of the 
case have collectively informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the August 2001, August 
2003, and October 2003 letters, the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the August 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in August 2001, prior to the RO's decision to deny 
the claim in March 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records and VA 
examinations.  Since the appellant was afforded VA 
examinations with opinions in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee degenerative 
joint disease with limitation of motion warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected left knee degenerative joint 
disease with limitation of motion has been rated by the RO 
under the provisions of Diagnostic Code 5257.  Under this 
regulatory provision, a rating of 30 percent is warranted 
where recurrent subluxation or lateral instability is severe.  
A 30 percent rating is the maximum rating allowable under 
this Diagnostic Code.

Under Diagnostic Code 5260, a 0 percent rating is warranted 
where the leg's flexion is limited to 60 degrees.  A 10 
percent rating is warranted where the leg's flexion is 
limited to 45 degrees.  A 20 percent rating is warranted 
where the leg's flexion is limited to 30 degrees.  A 30 
percent rating is warranted where the leg's flexion is 
limited to 15 degrees.  A 30 percent rating is the maximum 
rating allowable under this Diagnostic Code.

Under Diagnostic Code 5261, a 0 percent rating is warranted 
where the leg's extension is limited to 5 degrees.  A 10 
percent rating is warranted where the leg's extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where the leg's extension is limited to 15 degrees.  A 30 
percent rating is warranted where the leg's extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where the leg's extension is limited to 30 degrees.  A 50 
percent rating is warranted where the leg's extension is 
limited to 45 degrees.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A May 1989 treatment record from a Doctor Saul N. Schreiber, 
M.D., and the veteran reported increased stiffness with 
occasional pain in the left knee.  The May 1989 exam 
indicated that the veteran had some residual quadriceps 
weakness following his service injury.  The veteran underwent 
a VA examination in August 1989.  The veteran complained of 
continuous severe pain in the knee for the past eight months.  
The veteran complained of a feeling of tightness and loss of 
motion.  The veteran reported that he probably walked two 
miles a day, but with discomfort.  Upon examination the 
examiner found an 11 cm healed, nontender scar running 
horizontally above the patella.  The veteran's leg flexion 
was 90 degrees with pain at maximum motion and extension was 
0 degrees.  The veteran had pain and tenderness in the medial 
joint line with both internal and external rotation on 
McMurray's test.  Stress test also produced pain in the 
medial joint line.  Deep knee bend and heel walk caused pain 
in left knee.  The examiner diagnosed scar laceration of left 
knee and degenerative joint disease secondary to scar.  

The veteran underwent a second VA examination in February 
2002.  At the time of the examination the veteran complained 
of daily left knee pain around the scar area above the knee.  
The veteran also complained of slight swelling and limping.  
Upon examination the examiner found a slight to moderate limp 
on left and tenderness to palpation medially and anteriorly 
on the left knee.  The examiner found cruciate and collateral 
ligaments stable and the McMurray test negative.  Range of 
motion for the left knee was extension 0 degrees and flexion 
70 degrees with a complaint of pain at terminal flexion.  
Upon X-ray the examiner found negligible degenerative joint 
disease.  

The veteran underwent an MRI from the Southwest Sports 
Medicine & Orthopedic Surgery Clinic in September 2002.  
According to Dr. Pam Lund, the MRI showed 

tearing of the posterior horn of the 
medial meniscus, degeneration with 
discrete tear of the lateral meniscus, 
grade II-III medial femoral condyle 
chondral defects, chondrosis, 
osteochondral fragment in the area of the 
medial femoral condyle and posterior 
cruciate ligament, diffuse grade II and 
grade III patella chondromalacia, partial 
thickness cartilage loss, surface fraying 
and areas of full thickness fissuring, 
grade III-IV central femoral trochlear 
chondrosis, seen as full thickness 
cartilage loss in that area.

The diagnosis was left knee meniscal tears, loose body, 
chondrosis, and osteochondral defects. 

The veteran underwent another VA examination in March 2003.  
The veteran had an X-ray in February 2003, which was negative 
for significant degenerative change.  Upon examination the 
examiner noted the scar as identified on previous 
examinations.  The veteran had no limp on the left side.  The 
examiner found tenderness medially and laterally, and 
slightly over the patellar tendon.  There was evidence of 
slight chronic swelling of the left knee.  Cruciate and 
collateral ligaments were stable.  The range of motion was 
extension 0 degrees and flexion 90 degrees with pain at 
endpoint.  The examiner found left knee had negligible 
degenerative joint disease.  Functional impairment was rated 
as moderate on the left knee "with loss in degrees range of 
motion flexion 45 degrees."  

Private treatment notes from Doctor Robert A. Berghoff, M.D., 
in January 2004 reflected a diagnosis of medial meniscal tear 
in the left knee and MRI suggestive of "some early 
degenerative changes present in the medial compartment."  
Dr. Berghoff recommended a left knee arthroscopy with medial 
meniscectomy.  

A February 2003 decision by the RO granted the veteran an 
increase from 20 percent to 30 percent under Diagnostic Code 
5257.  The grant was based upon the findings of the September 
2002 MRI .  The RO explained that there was a finding of 
degenerative arthritis that would increase his moderate 
rating when Deluca principles were applied.  

The last VA examination as well as the MRI found arthritis in 
the veteran's left leg.  Arthritis is generally rated under 
Diagnostic Code 5003.  Diagnostic Code 5003 dictates that 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes.  Based upon 
the last VA examination the veteran's left leg flexion was 90 
degrees with an additional functional loss of 45 degrees.  A 
leg flexion limited to 45 degrees would warrant a 10 percent 
rating under Diagnostic Code 5260.  Under VA General Counsel 
Precedent Opinion 23-97 a separate rating for arthritis in 
addition to a rating for instability under Diagnostic Code 
5257 is authorized.  VAOPGCPREC 23-97 (July 1, 1997).  
Consequently, the veteran is entitled to a separate rating of 
10 percent under Diagnostic Code 5260.

The veteran is already at the maximum rating available for 
Diagnostic Code 5257, consequently an increased rating is not 
available under that code.  In all of the VA examinations the 
veteran's extension was 0 degrees, which is equivalent to a 
normal range of motion.  There is no medical evidence that 
the veteran would be entitled to a rating under Diagnostic 
Code 5261.  No other Diagnostic Codes are applicable in this 
case.  Consequently, the evidence of record suggests no 
greater than 30 percent under Diagnostic Code 5257 and no 
additional ratings are applicable.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for injury or disability 
of the right knee.  The veteran's March 1955 medical 
examination prior to discharge reflected no right knee 
disability and the examiner found his musculoskeletal and 
lower extremities "normal."  

In fact, the veteran does not claim an injury or disability 
in service.  Instead, the veteran contends, as reflected on 
his substantive appeal, that his right knee disability is 
related to his service-connected left knee degenerative joint 
disease with limitation of motion.  The veteran argues that 
he has used his right knee more because of the instability in 
his left knee.   

An October 1998 letter from a Michael J. Kates, D.P.M., 
indicated he had treated the veteran since 1994.  Dr. Kates 
commented that the veteran had antalgic gait which favors 
both knees when painful, left worse than right.  Dr. Kates 
commented that there would be "a direct relationship between 
his knee pain and his foot pain."  Dr. Kates opined that the 
veteran's gait "continues to put abnormal weight 
distribution pressure on his feet thus causing occasional 
flare ups of his plantar fascitis."   

At the February 2002 VA examination the veteran complained of 
cramps in the calf of his right leg and aching in the right 
knee that the veteran felt were caused by limping on his left 
leg.  The examiner recorded that there was no injury or 
surgery and the veteran was unable to state when the symptoms 
began.  Upon examination the examiner found no tenderness on 
right knee but moderate tenderness to both calves.  The range 
of motion for the right leg was extension 0 degrees and 
flexion 105 degrees.  The examiner also found moderate 
tenderness on plantar heel right and left, but no other 
tenderness on the feet.  The examiner also found capillary 
circulation of right toes.  The examiner noted that the 
veteran was not claiming any right knee/leg/foot injury.  The 
X-ray revealed negligible degenerative joint disease in right 
knee and minimal degenerative joint disease in both feet with 
plantar calcaneal spurs.

At the March 2003 VA examination the veteran complained of 
daily aches in the right knee with occasional swelling and 
slight crunching noises.  The X-rays revealed negligible 
degenerative changes of articular surface patella on both 
right and left.  The veteran used no brace or ambulatory aid 
and walked half miles a day.  Upon examination the examiner 
found a definite slight plus to moderate on the right.  The 
examiner found tenderness medially and laterally.  Cruciate 
and collateral ligaments were stable.  McMurray test and 
interanal and external torsion were negative.  The right leg 
range of motion was 0 degrees on extension and 115 degrees on 
flexion.  The examiner found the functional impairment on the 
right as mild plus with loss of 20 degrees of range of 
motion.  The examiner opined that there was less than 50 
percent medical probability that the right knee was caused 
from the service-connected left knee.  The examiner explained 
that the "X-ray findings are negligible and certainly well 
within age-related at age 70; also, right knee a lot more 
symptomatic with more physical findings as far as the limp, 
etc. are concerned than the left, which should not follow if 
it were caused by the left."

The veteran was treated by Dr. Berghoff in January 2004 for 
the left knee but not the right knee.  In fact, the progress 
note recorded that the veteran had "no history of right knee 
pain."    

There is no evidence of a relationship between the veteran's 
right knee and the veteran's service-connected left knee 
disability.  The Board notes that Dr. Kates opined that there 
was a relationship between the veteran's knee pain and his 
foot condition.  The veteran, however, filed a claim for his 
right knee as related to his left knee.  Dr. Kates failed to 
find a relationship between his left knee and his right knee.  
Moreover, the March 2003 VA examiner specifically found that 
the right knee condition was not likely related to his left 
knee.  The examiner found no evidence of a relationship.  The 
Board notes that the veteran contends there is such a 
relationship, but it is not shown that he is trained to give 
a medical opinion.  Medical diagnoses and opinions as to 
medical etiology require diagnostic skills and must be made 
by trained medical personnel.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is also no evidence of a relationship between the 
veteran's right knee and service.  Service medical records 
are negative for treatment or diagnosis of a right knee 
injury or disability.  The earliest complaint of right knee 
pain was in 1997 or 1998, more than 40 years after the 
veteran's active service.  Because there is no evidence of a 
relationship to service or to a service-connected disability, 
service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 





ORDER

Entitlement to a rating in excess of 30 percent under 
Diagnostic Code 5257 is denied.  

Entitlement to a separate rating of 10 percent under 
Diagnostic Code 5260 is granted.  

Entitlement to service connection for the veteran's right 
knee disability, including secondary to his left knee is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


